DETAILED ACTION
CIP
This application is a continuation-in-part (“CIP”) application of U.S. Application No. 16/304,667, filed on 26 November 2018 (“Parent Application”). See MPEP §201.08. In accordance with MPEP §609.02 A. 2 and MPEP §2001.06(b) (last paragraph), the Examiner has reviewed and considered the prior art cited in the Parent Application. Also, in accordance with MPEP §2001.06(b) (last paragraph), all documents cited or considered ‘of record’ in the Parent Application are now considered cited or ‘of record’ in this application. Additionally, Applicant(s) are reminded that a listing of the information cited or ‘of record’ in the Parent Application need not be resubmitted in this application unless Applicants desire the information to be printed on a patent issuing from this application. See MPEP §609.02 A. 2. Finally, Applicants are reminded that the prosecution history of the Parent Application is relevant in this application. See e.g., Microsoft Corp. v. Multi-Tech Sys., Inc., 357 F.3d 1340, 1350, 69 USPQ2d 1815, 1823 (Fed. Cir. 2004) (holding that statements made in prosecution of one patent are relevant to the scope of all sibling patents).


Status
This communication is in response to the application filed on 28 July 2021. Claims 1-16 are pending and presented for examination.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement. See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 16/304,667, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. Applicant claims priority via the Parent Application and PCT/US2017/034659 for the benefit under 35 U.S.C. 119(e) to U.S. Provisional Application No. 62/341/932; however, at least non-networked displays as well as the short range communication and/or wired communication with a non-networked display were not included in the description of the Parent Application, nor the PCT .
Priority for the instant claims is to the date of filing, 28 July 2021.


Examiner’s Note
The Examiner notes that as noted above, claims 6 and 14 recite “wherein the display content further comprises a digital text message to the driver with instructions to perform an action”; however, there is no actual support for this concept in the specification. “[T]he driver of a vehicle is instructed to place the matched display content such that it will be seen by the passenger” at Applicant ¶ 0005, Applicant ¶ 0023 says the “content deliverer 110 sends the associated display content, OR instructions” (emphasis added), and “content deliverer 110 sends instructions for displaying content …over communication network 130”, “the driver of vehicle 150 may be instructed to provide an energy bar” at Applicant ¶ 0027 with .


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Please see the following Subject Matter Eligibility (“SME”) analysis:

For analysis under SME Step 1, the claims herein are directed to methods, which would be classified under one of the listed statutory classifications (SME Step 1=Yes).

For analysis under revised SME Step 2A, Prong 1, independent claim 1 recites a method of providing dynamic, location-based content over a communications network to a non-networked digital display using a mobile device of a driver participating in a transport network, the method comprising: connecting the non-networked digital display to the mobile device using a short-range wireless communication technology; receiving, by the mobile device from the transport network, movement data corresponding to a transport request accepted by the driver, the movement data comprising a start location, start time, end location, and end time of the transport request; sending the movement data over the communication network to a dynamic display server comprising a processor and memory storing a list of opportunity targets; processing the movement data to generate a list of display opportunities; comparing the list of display opportunities with display content requirements provided by content providers to identify display opportunities that match the movement data; sending the display content over the communications network to the mobile device; and sending the display content to the non-networked digital display over the short-range wireless communication technology.
Independent claim 9 is parallel to claim 1, except including that the method of claim 9 is also comprising instructions, stored on non- transitory computer-readable media, wherein the instructions, when executed by a computer, perform steps for the same or similar activities as at claim 1 above; therefore, claim 9 is analyzed in the same manner as claim 1.

The underlined portions of the claims are an indication of elements additional to the abstract idea (to be considered below).
The claim elements may be summarized as the idea of providing location-based information based on an expected journey; however, the Examiner notes that although this summary of the claims is provided, the analysis regarding subject matter eligibility considers the entirety of the claim elements, both individually and as a whole (or ordered combination). This idea is within the certain methods of organizing human activity (e.g. … commercial or legal interactions such as …  advertising, marketing or sales activities/behaviors, or business relations…) grouping of subject matter.
Therefore, the claims are found to be directed to an abstract idea.

For analysis under revised SME Step 2A, Prong 2, the above judicial exception is not integrated into a practical application because the additional elements do not impose a meaningful limit on the judicial exception when evaluated individually and digital display, a mobile device (of a driver), connecting the non-networked digital display to the mobile device using a short-range wireless communication technology; receiving, by the mobile device, sending the movement data over the communication network to a dynamic display server comprising a processor and memory, sending the display content over the communications network to the mobile device; and sending the display content to the non-networked digital display over the short-range wireless communication technology (at claim 1), and the method of claim 9 is also comprising instructions, stored on non- transitory computer-readable media, wherein the instructions, when executed by a computer, perform steps.
These additional elements do not reflect an improvement in the functioning of a computer or an improvement to other technology or technical field, effect a particular treatment or prophylaxis for a disease or medical condition (there is no medical disease or condition, much less a treatment or prophylaxis for one), implement the judicial exception with, or by using in conjunction with, a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing (there is no transformation/reduction of a physical article), and/or apply or use the judicial exception in some other meaningful way beyond generically linking use of the judicial exception to a particular technological environment. 
The claims appear to merely apply the judicial exception, include instructions to implement an abstract idea on a computer, or merely use a computer as a tool to perform the abstract idea. The additional elements appear to merely add Alice Corp.” that MPEP § 2106.05(I)(A) indicates to be insignificant activity. 

For analysis under SME Step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as indicated above, the additional elements the additional elements, as indicated above, are considered insignificant since merely “[a]dding the words ‘apply it’ (or an equivalent) with the judicial exception.
There is no indication the Examiner can find in the record regarding any specialized computer hardware or other “inventive” components, but rather, the claims merely indicate computer components which appear to be generic components and therefore do not satisfy an inventive concept that would constitute “significantly more” with respect to eligibility.
The individual elements therefore do not appear to offer any significance beyond the application of the abstract idea itself, and there does not appear to be any 
The dependent claims, as indicated above, appear encompassed by the abstract idea since they merely limit the idea itself; therefore, the dependent claims do not add significantly more than the idea.
Therefore, SME Step 2B=No, any additional elements, whether taken individually or as an ordered whole in combination, do not amount to significantly more than the abstract idea, including analysis of the dependent claims.  

Please see the Subject Matter Eligibility (SME) guidance and instruction materials at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility, which includes the latest guidance, memoranda, and update(s) for further information.


NOTICE
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-13, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Demisse et al. (U.S. Patent Application Publication No. 2020/0118422, hereinafter Demisse) in view of Tam et al. (U.S. Patent Application Publication No. 2017/0124671, hereinafter Tam).

Claim 1: Demisse discloses a method of providing dynamic, location-based content over a communications network to a non-networked digital display using a mobile device of a driver participating in a transport network (see Demisse at least at, e.g., ¶¶ 0008, “The vehicle identification system includes one or more displays associated with a vehicle, and a network-accessible controller. The one or more displays are located to be visible from an exterior of the vehicle. The controller is adapted to generate a first signal to be transmitted to a mobile communication device associated with a driver of the vehicle when it is determined that the vehicle is within a predetermined distance of a specific location. The mobile communication device associated with the driver is adapted to generate a second signal to be transmitted to the one or more displays. The second signal represents an indicator. In addition, the controller is further adapted to receive an ad request signal from the mobile communication device associated with the driver, and transmit a response 
connecting the non-networked digital display to the mobile device using a short-range wireless communication technology (0008, 0025, as above; 0026 as indicating the dashed lines of Figs. 1A and 1B as the wireless connections and that the vehicle and displays are not connected and as such, non-networked; 0044, Bluetooth® and other short-range wireless technology used to communicate the signals – see also 0063 as similar) ;
receiving, by the mobile device from the transport network, movement data corresponding to a transport request accepted by the driver, the movement data comprising a start location (0027, “A signal from a user's mobile communication device 140 may be provided to a car service, e.g., the UBER service, in order to have a driver from the service dispatched to the location of the user P” and “UBER, LYFT, limos and any other kind of ride service, may be requested by the user P”),
sending the movement data over the communication network to a dynamic display server comprising a processor and memory storing a list of opportunity targets (0050, “an ad request is prepared and transmitted, for example, by the mobile device … [and] may preferably include or otherwise reference selection 
processing the movement data to generate a list of display opportunities (0051, “In response to the ad request and associated selection infomlation [sic], the ad service may proceed to select an ad for display and transmit the ad via the transceiver 120 at block 408 for receipt by the driver's mobile device 150 and display by at least one of the one or more displays 130”);
comparing the list of display opportunities with display content requirements provided by content providers to identify display opportunities that match the movement data (0050, “The request may preferably include or otherwise reference selection information to be used by an ad service to select and provide an ad tor display. For example, selection information may include one or more of a current vehicle location, vehicle destination, vehicle identification, driver identification, date, day of week, or time of day”, 0051, “Assisted by the selection information, the ad service may select the ad, for example, based upon the entry of the vehicle into a current or destinational geographic area (for example, a geofence) assigned to a target advertiser, on an estimated time duration of the ride, and/or traditional ad campaign metrics (for example, including a cumulative number of showings overall or for the vehicle or driver). The ad transmitted via the transmitter 120 may also preferably include information concerning its intended display. For example, this 
sending the display content over the communications network to the mobile device (0051, “the ad service may proceed to select an ad for display and transmit the ad via the transceiver 120 at block 408 for receipt by the driver's mobile device 150 and display by at least one of the one or more displays 130”); and
sending the display content to the non-networked digital display over the short-range wireless communication technology (0008, “The vehicle identification system includes one or more displays associated with a vehicle, and a network-accessible controller. The one or more displays are located to be visible from an exterior of the vehicle. The controller is adapted to generate a first signal to be transmitted to a mobile communication device associated with a driver of the vehicle when it is determined that the vehicle is within a predetermined distance of a specific location. The mobile communication device associated with the driver is adapted to generate a second signal to be transmitted to the one or more displays. The second signal represents an indicator. In addition, the controller is further adapted to receive an ad request signal from the mobile communication device associated with the driver, and transmit a response signal in response to the ad request signal”, 0025, “the vehicle identification system 10 may be adapted to generate a first signal that is transmitted via the transceiver 120 to a mobile communication device 150 associated with the driver, wherein, in response to receiving the first signal, an application on the mobile communication device 150 associated with the driver D generates a second signal 17 representing an indicator 111 that is transmitted to the display 13”, 0051, “the ad 
Demisse, however, does not appear to explicitly disclose the movement data as also comprising start time, end location, and end time of the transport request. Demisse, though teaches that the “selection information may include one or more of a current vehicle location, vehicle destination, vehicle identification, driver identification, date, day of week, or time of day” (Demisse at 0050), just not that this information is all included. Tam, however, teaches a “travel mobile application (TMA)” (Tam at 0018), where “any of the following example features may be combined to provide a TMA” (Tam at 0043), including “current/start location, destination, start date/time, and arrival date/time for regular or one-time travel” (Tam at 0063) and profile preferences (Tam at 0057-0064, 0087-0090, 0140-0141) in order “to automatically order a taxi/UBER/LYFT/rental car if desired” (Tam at 0131) and enable targeted advertisements such as “the TMA can present marketing material and other information …, e.g., an electronic coupon that encourages the user to visit a store or restaurant prior to the scheduled departure” (Tam at 0088) and/or “location-based coupons” (Tam at 0137-0139). Therefore, the Examiner understands and finds that including start and end locations and times in the movement data is applying a known technique to a known device, method, or product ready for improvement to yield predictable results so as to be able to automatically order a ride via a transport network and provide targeted advertisements.

The rationale for combining in this manner is that including start and end locations and times in the movement data is applying a known technique to a known device, method, or product ready for improvement to yield predictable results so as to be able to automatically order a ride via a transport network and provide targeted advertisements as explained above.

Claim 2: Demisse in view of Tam discloses the method of claim 1, wherein processing the movement data further comprises processing a location database and opportunity rules to determine opportunity targets (Demisse at 0050, selection information may include one or more of a current vehicle location, vehicle destination”, etc., as requiring a database lookup to determine the opportunities based on location, 0051, “the ad service may select the ad, for example, based upon the entry of the vehicle into a current or destinational geographic area (for example, a geofence) assigned to a target advertiser”; Tam at 0088, “the TMA can present marketing material and other information …, e.g., an electronic coupon that encourages the user to visit a store or restaurant prior to the scheduled departure” and 0137-0139, “location-based coupons” enabled/provided, as combined above and using the rationale as at the combination above). 

Claim 3: Demisse in view of Tam discloses the method of claim 2, determining opportunity targets comprises determining opportunity targets based upon a target rule that identifies the opportunity target using a condition corresponding to a location defined within the movement data (Demisse at 0050, selection information may include one or more of a current vehicle location, vehicle destination”, etc., as requiring a database lookup to determine the opportunities based on location, 0051, “the ad service may select the ad, for example, based upon the entry of the vehicle into a current or destinational geographic area (for example, a geofence) assigned to a target advertiser”; Tam at 0088, “the TMA can present marketing material and other information …, e.g., an electronic coupon that encourages the user to visit a store or restaurant prior to the scheduled departure” and 0137-0139, “location-based coupons” enabled/provided, as combined above and using the rationale as at the combination above). 

Claim 4: Demisse in view of Tam discloses the  method of claim 1, further comprising receiving, from an app running on a mobile device of a passenger generating the transport request accepted by the driver, profile information of the passenger, and processing the movement data further comprises processing both the movement data and the profile information (Demisse at 0027, “.A signal from a mobile communication device 140 of a user P may be provided to a taxi cab service, in order to have a taxi driver D dispatched to the location of the user P”; Tam at 

Claim 5: Demisse in view of Tam discloses the method of claim 1, further comprising sending the display content to a mobile device of a passenger corresponding to the transport request (Demisse at 0027 and 0030-0031, communicate with/to “user P”, and Figs. 1A-1B, item 140 as “the mobile communication device 140 associated with the user P” – at 0029). 

Claim 7: Demisse in view of Tam discloses the method of claim 1, wherein the display content requirements further comprise a display area matching the start location or end location of the movement data (Demisse at 0050, “The request may preferably include or otherwise reference selection information to be used by an ad service to select and provide an ad tor display. For example, selection information may include one or more of a current vehicle location, vehicle destination”, etc., 0051, “Assisted by the selection information, the ad service may select the ad, for example, based upon the entry of the vehicle into a current or destinational geographic area (for example, a geofence) assigned to a target advertiser”, Tam at 0088, “the TMA can present marketing material and other information regarding such activities, e.g., an electronic coupon that encourages the user to visit a store or restaurant prior to the scheduled departure”, 0139, “location-based coupons”, as combined above and using the rationale as at the combination above). 



Claims 9-13 and 15-16 are rejected on the same basis as claims 1-5 and 7-8 above since Demisse discloses a computer-implemented method comprising instructions, stored on non- transitory computer-readable media, wherein the instructions, when executed by a computer, perform steps for providing dynamic, location-based content over a communications network to a non-networked digital display using a mobile device of a driver participating in a transport network, the activities or steps being the same or similar to those at claims 1-5 and 7-8 (Demisse at 0022-23).

Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Demisse in view of Tam and in further view of Alexander et al. (U.S. Patent Application Publication No. 2018/0130160, hereinafter Alexander).

Claims 6 and 14: Demisse in view of Tam discloses the method of claims 1 and 9, wherein the display content further comprises a digital text message to the driver (Demisse at 0025, “generate one or more signals representing an indicator, which may be displayable as a “code” (e.g., a text string or an alphanumeric string), an icon, or other identifier, on the display 130 and on a mobile communication device 140 associated with the user P to enable the user P to identify the vehicle that he/she has requested for a ride service”, 0053, “FIG. 5 depicts an exemplary ad for display on the one or more displays 130. As depicted, for example, the ad presents a logo of the advertiser (“DUNKIN DONUTS”) and a proportional code to be used by a user in redeeming a benefit from the advertiser”). but does not appear to explicitly disclose the text being with instructions to perform an action. Alexander, however, teaches “a customer can book a ride and the information is then sent to a dispatcher who receives the information and calls, texts, or emails the driver with instructions to pick up the customer” (Alexander at 0009). Therefore, the Examiner understands and finds that texting driver instructions to perform an action is applying a known technique to a known device, method, or product ready for improvement to yield predictable results so as to be able to perform requested actions.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine or modify the advertising of 
The rationale for combining in this manner is that texting driver instructions to perform an action is applying a known technique to a known device, method, or product ready for improvement to yield predictable results so as to be able to perform requested actions as explained above.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

How to request a ride with Uber, Uber blog, dated 4 July 2018, downloaded from https://www.uber.com/en-ZA/blog/request-ride-uber/ on 24 March 2022, indicating that to use Uber, a person would “Open the Uber app, “Enter your destination address in the ‘Where to?’ box”, “Use the slider at the bottom of your screen to toggle between the available vehicle options in your city”, Tap ‘Request’, “Confirm your pick-up location”, “Wait for a driver to accept your request”, “When your request has been accepted, you’ll see your driver’s location on your map and an estimated time of arrival at your pickup location”, and “Your app will notify you when your driver is close to your pickup location”. Therefore, Uber scheduling includes start and destination locations, as well as arrival time and the start time appears required in 
Bottomly (U.S. Patent Application Publication No. 2019/0141280) discusses a client connected to a network and can connect via Bluetooth to a display that is displaying external to the vehicle, such as for road signs (Bottomly at 0058-0061, Fig. 3).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT D GARTLAND whose telephone number is (571)270-5501. The examiner can normally be reached M-F 8:30 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on 571-270-7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 





/SCOTT D GARTLAND/
Primary Examiner, Art Unit 3622